PER CURIAM.
The trial court entered summary judgment in favor of appellee Grocery Warehouse upon a finding that appellee Vernon Kadel was acting as an independent contractor rather than an employee at the time he collided with appellant’s motorcycle. The record demonstrates numerous questions of material fact as to Mr. Kadel’s employment status. We therefore reverse summary judgment and remand for further proceedings. Wills v. Sears, Roebuck & Co., 351 So.2d 29 (Fla.1977).
HERSEY, HURLEY and DELL, JJ., concur.